 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 262Carpenters Health & Welfare Fund and United Food and Commercial Workers Union Local 1776 a/w United Food and Commercial Workers Interna-tional Union, AFLŒCIO, CLC. Case 4ŒCAŒ26244 December 8, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On March 20, 1998, Administrative Law Judge James L. Rose issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the Acting General Counsel and the Charging Party each filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified and set forth in full below.2 The judge found that the Respondent violated Section 8(a)(1) and (3) of the Act based on the following con-duct.  In January 1997,3 Ed Coryell, the Respondent™s cochairman, promised and granted employee benefits to discourage union activity.  In May, John Kaiser, the manager of the Respondent™s collection department, threatened employees with unspecified reprisals because of their protected wage complaints.4  Finally, on July 3, David Costello, the Respondent™s coordinator of benefit funds, discharged employee Tommasina Storino because she engaged in union activity.  We adopt all these find-ings, but with respect to the promise and grant of benefits and the Storino discharge, we agree with the judge for the reasons stated below. 1. Promise and grant of benefits: The Respondent (the Fund), a multiemployer fringe benefit trust fund created pursuant to Section 302 of the Act, is jointly adminis-tered by the Carpenters™ Metropolitan Regional Council of Philadelphia (the Council) and various employers who are signatory to collective-bargaining agreements with the Council.  In the fall of 1996, the Charging Party (the Union or Local 1776) began organizing the Fund™s ad-ministrative staff employees.  During the organizing campaign, the employees wanted to meet with Cochair-man Coryell to see if certain grievances could be worked out with the Fund.                                                                                                                       1 The Respondent has implicitly excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s recommended Order to more accu-rately reflect the violations that he found and in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, Inc., 325 NLRB 17 (1997). 3 All dates are in 1997 unless otherwise indicated. 4 The parties stipulated to the supervisory status of Kaiser. On January 8, Coryell met with the employees at their request.  None of the Fund™s other supervisors or manag-ers attended this meeting which was held in a downstairs conference room of the Fund™s building and lasted about an hour.5  Tommasina Storino testified6 that the meeting began when  Mr. Coryell walked in and he said that he was surprised to find out what the meeting was about.  He said he assumed that since [Veronica McLaren, the Fund™s coordinator of benefits] was retiring that we wanted to talk to him about giving her a party.  So he was surprised to find out that that wasn™t the case and we had other things to talk to him about.  . . . .  So I opened up by saying that we were, we had contacted Local 1776.  The girls had signed pledge cards.  We were dissatisfied with our salaries.  We weren™t making a standard living likeŠNobody could live on what we were making and we were dissatisfied.  We didn™t expect the same raises that management received, but, we just wanted an in-crease.  And we told, we explained to him about our parking.  That we were upset about the parking privileges being taken away and the retirement.  . . . .  I explained that when we were hired we were un-der the assumption that after ten years of service at age 55, you would retire with full benefits.  That no longer applied.  He took thatŠThat was changed and he said there was nothing he could [do] about that because it involved too many people.  We went on at length about that because that was an important issue.  Storino testified that in response to her information about contacting the Union,  [Coryell] said he was very upset about it, that it wasn™t necessary.  That we could work things out in-house and that™s what he wanted to do.  If we chose not to do that, then there was no point in him talking to us.  But, he would rather work things out in-house. So we had a long meeting then and he said that he wasn™t aware that we were so unhappy with our salaries.  Had no idea what we were making, what our salaries were.  The parking he said could be worked out.  So could we make a list of the things  5 The judge mistakenly found that Costello was present for this meeting. 6 The judge credited Storino™s uncontroverted account of the January meetings with Coryell.  Coryell did not testify at the hearing.   327 NLRB No. 39  CARPENTERS HEALTH & WELFARE FUND 263 that we wanted and give it to him.  Give him time to 
respond to it.  He said he wouldn™t take very long 
and he would get back to us.  So we agreed that we 
[would] do that. 
 According to Storino, the meeting ended with Coryell 
telling the employees  
 to take as long as we needed to discuss what we wanted 

to do.  Whether we wanted to continue with 1776 or 
stay in-house.  If we decided to stay in-house to give 
him a list of the things that we wanted.  And he offered 
the conference room.  He said that we could stay in the 
conference room as long as we needed. 
 After Coryell left the meeting, the employees stayed to 
discuss Coryell™s options.  Following Coryell™s instruc-
tions, they made a written list of their complaints.  

Among the items listed were the employees™ dissatisfac-
tion with the recent small incr
ease in their wages and the 
unfavorable recent changes in
 their parking and retire-
ment benefits.  Storino gave the list, which included her 

name and was dated January 8, to Coryell™s secretary 
who later submitted it to him.   
In late January, Coryell called a general meeting for 
employees, supervisors, and managers to discuss the em-

ployees™ January 8 list of grievances.  The meeting lasted 

about a half hour.  Storino testified:  
 Mr. Coryell said that he looked at our list and 
that most of our demands were answered.  He said 
that he had gone to the pa
rking lot across the street 
that all employees, current employees could use, 
Health and Welfare.  He sa
id that [David Costello 
who succeeded McLaren as the Fund™s coordinator 
of benefits] was getting his booklets together.  We 
had asked for pension booklets and Health and Wel-
fare booklets that we did not have in our possession 
at that time.  But, we want
ed to see what our pension 
plan was and David was taking care of that.  He said 

that he had reinstated the pension and David would 
speak to the people who were involved. 
 . . . . 
 He increased our annuity.  He gave us an in-
crease in our annuity.  It wasn™t exactly what we had 
asked for, but, there was a 
twenty-five cent an hour 
increase in the annuity and to be patient with the 

raises.  That in May everyone would get a substan-
tial raise so just give him until May and he would 
take care of that.  The meeting ended. 
 The judge concluded that Coryell unlawfully promised 
and granted benefits to employees in violation of Section 
8(a)(1) of the Act.  In challenging this conclusion, the 
Fund argues that Coryell™s January conduct was consis-
tent with the Fund™s past practices and open-door policy.  
However, the Fund provided no example of any similar 
general meeting held for all employees conducted by 
Coryell or the Fund in past years before the onset of the 
Union™s organizing campaign.
7  Instead, the Fund fo-
cused on evidence of less formal situations where an 
employee may have individually spoken to a supervisor 

about a job-related problem.  But, even assuming some 
similarity between these informal, one-on-one discus-
sions and the January group meetings, Coryell did much 
more than merely listen and receive employee complaints 
at the January meetings.  He specifically conditioned his 
receipt of their complaints 
on the abandonm
ent of their union interest, and then he promised and gave better 
benefits for their ﬁstay[ing] in-house.ﬂ 
The credited evidence shows th
at Coryell presented the 
employees with a choice between their union support and 
a quick, favorable resolution of their grievances by the 

Fund.  Coryell told the assembled employees that he was 
ﬁvery upsetﬂ abou
t their union activity; the Union 
ﬁwasn™t necessary;ﬂ and he could ﬁwork things out in-
house and that™s what he wanted to do.ﬂ  He then in-
formed the employees ﬁthere was no point in him talking 
to [them]ﬂ if they wanted the Union.  He emphasized that 
if they decided to ﬁstay in-houseﬂ favorable results on 
their complaints would follow.  He insisted that the em-
ployees must first decide if they wanted to continue with 
the Union before giving him a written list of their com-
plaints.  He then offered company space and unlimited 
worktime for the employees 
to decide right away 
ﬁwhether [they] wanted to continue with 1776 or stay in-
house.ﬂ 
The employees followed Coryell™s instructions.  After 
receiving and reviewing the January 8 grievance list from 
the employees, Coryell convened the late January meet-
ing formally to announce the following good news ema-
nating from their ﬁstay[ing] in-house.ﬂ  Coryell had ﬁan-
sweredﬂ most of the employees™ complaints; improved 
their parking privileges; restored retirement benefits to 
some employees; and promised substantial increases in 
the scheduled May raises for the employees.  Therefore, 
we find that Coryell™s promise and grant of benefits in 
late January constituted an unlawful interference with the 
employees™ Section 7 rights.
8                                                           
 7 Cf. Williams Litho Service, 
260 NLRB 773, 787 (1982) (employer 
had a past practice of conducting pe
riodic monthly employee meetings 
to discuss employee problems and 
solutions).  In contrast, see 
DTR 
Industries, 
311 NLRB 833, 834 (1993), where the Board rejected an 
employer™s claim that a communicati
on box and toll-free number insti-
tuted during an organizing campaign ﬁsimply represented a past prac-
tice of soliciting employee complaints
 through group l
eaders.ﬂ  These vehicles, the Board held, represented a new approach to grievances 
which, combined with 
the speedy remedy of several complaints, unlaw-
fully sought to undermine support for the union.ﬂ 
8 Medo Photo Supply Corp. v. NLRB
, 321 U.S. 618, 686 (1944) 
(ﬁThere could be no more obvious way of interfering with these rights 

of employees than by grants of wage increases upon the understanding 
that they would leave the union in return.  The action of employees 
with respect to the choice of their bargaining agents may be induced by 
favors bestowed by the employer as well as by his threats or domina-
tion.ﬂ); NLRB v. Exchange Parts Co.,
 375 U.S. 405, 409 (1964). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 264 2. Storino discharge
: Tommasina Storino was em-
ployed by the Fund for approximately 15 years until her 
discharge on July 3.  The pertinent information relating 
to her discharge is, for the most part, described in the 
judge™s decision.
9  Before her discharge, Storino took a 
very active role in the Union™s campaign to organize the 
Fund™s administrative staff employees.  She initially con-

tacted the Union, arranged union meetings in her home 
or at local restaurants, and distributed union surveys to 
employees.  The Fund was aware of her union support 
because she had spoken open
ly about the Union at the 
first January meeting with Cory
ell.  Four months later, 
after she and other employees became dissatisfied with 

their May raises, she assisted the Union™s renewed orga-
nizing drive. 
Meanwhile, on May 8, Costello counseled Storino 
about her personal telephone
 calls at work.  She had 
never before been reprimanded on this subject.  Costello 

told her that (1) the Fund™s policy was for employees to 
keep such calls to a minimu
m and (2) incoming personal 
calls on the Fund™s 800 telephone number were prohib-
ited.  Costello said that sh
e should so advise anyone to 
whom she had given the 800 number.  Storino promised 

to do so. 
Costello testified that later that month when he re-
viewed the Company™s May 25 telephone bill he discov-

ered that Storino was accepting 800 number calls from 

her son and that other employees might be incorrectly 
using the Fund™s 800 number as well.  The Fund had 
historically permitted the daily long distance calls to 
Storino from her critically ill son who lived in New 
York.  In fact, the Fund ha
d always treated her son™s 
calls as an emergency or an
 exception to the Company™s 

telephone policy.  Costello admittedly knew about her 
son™s illness and the regular calls to Storino, but he never 
specified that the Fund had d
ecided to change its practice 
and would prohibit her son™s calls commencing May 8.  

He never personally confronted Storino or, for that mat-
ter, any other employees with questionable telephone 
habits about the May 25 bill.  Instead, he issued a written 
memorandum addressed to all employees and dated June 
4 regarding the Company™s policy on personal telephone 
calls at work.10                                                           
                                                           
9 Our factual summary of the pertin
ent facts and events concerning 
Storino is based on the judge™s decision with one exception.  In sec. 
III,A, pars. 10 and 11 of his decision, 
the judge incorrectly implied that 
a private conversation between Michael Dooley and Costello occurred 
after Costello met with Storino in hi
s office on June 26.  The record 
shows that the Dooley c
onversation happened first. 
10 The memo stated, in pertinent part: 
It is the policy of the Fund Office that incoming and outgoing 
personal telephone calls be limited 
to emergency situations.  In 
order for the Fund Office to operate efficiently it is mandatory 

that all employees follow this policy. 
Use of the 800 number for personal incoming long-distance calls 
must be strictly prohibited.  
No employee should be giving out 
this number to receive personal 
long-distance calls.  Use of the 
800 number must be restricted to the membership and business. 
Thereafter, on June 26, Co
stello informed Michael 
Dooley, a Fund trustee, that he was thinking about dis-
charging Storino because of 
her son™s calls.  Dooley, a 
mutual friend of both Storino and Costello, accused 
Costello of engaging in union discrimination.  After lis-
tening to Costello™s explanation for disciplining Storino, 
Dooley was so convinced about Costello™s discrimina-

tory motive that he promised if any ﬁdrastic actionﬂ was 
taken against Storino that he would help her sue the 
Fund. Later that same day, Costello met with Storino alone in 
his office.  Without having the benefit of the June phone 
bill, he nonetheless accused 
her of having ignored his 
May 8 warning by allowing her son to use the Fund™s 

800 number.  Storino said that she never thought that 
Costello meant for her to ce
ase taking her son™s calls.  
She offered either to pay for her son™s calls or arrange for 

the installation of a long distance telephone line at her 
son™s residence if Costello would allow the calls to con-
tinue for only a few weeks longer until her son™s in-
tended move to a new apartment was completed.  Cos-
tello rejected her offers becau
se he claimed that her time 
away from work, an
d not the cost of the calls, was the 
problem
.11 Storino discussed this problem with Costello later that 
evening and again the following morning.  Costello testi-
fied that on June 27, he mentally decided to discharge 
Storino, but he wanted to wait to take any formal action 
until he received the Fund™
s next telephone bill
.12 About a week later on July 2, Wendell Young, the Un-
ion™s president, telephoned Coryell and demanded volun-
tary recognition of the Union by the Fund.
13  He also told 
Coryell that the Union™s chief contact (referring to 

Storino) had been mistreated
 by the Fund because of her 
union activity.  Coryell™s response to Young was, ﬁYou 
do what you have to do.ﬂ  A short while later, Coryell 
summoned Costello to his office and told him about 
Young™s call.  The next day, after consulting with Cory-

ell and the Fund™s counsel, Costello notified Storino that 
she was terminated
.14  11 The Fund™s June 25 monthly bill 
shows 23 calls from Storino™s 
son totaling 89.2 minutes at a cost of $23.55.  Some of these calls oc-
curred during Storino™s lunchbreak. 
12 The June 25 bill was received by Costello on July 2. 
13 Young™s testimony about this c
onversation stands uncontroverted 
because Coryell did not testify at the hearing. 
14 In Storino™s termination letter dated July 3, Costello states that the 
discharge was based on the following reasons: 
1. Loss of time through excessive personal telephone calls; 
2. Unauthorized use of the Fund™s long-distance telephone sys-
tem; 
3. Insubordination by her refusal to obey specific orders from 
appropriate Fund officials and by
 her refusal to terminate the 
abuse of the Fund™s telephone system; 
4. Refusal to adhere to reasonable Fund rules; 
5. Direct disobedience and disres
pect to Fund officials; and  
6. Lying to the Fund coordinator regarding her usage of the 800 
line and about her former mana
ger™s allegedly excessive use 
of the line.   CARPENTERS HEALTH & WELFARE FUND 265 Applying the Board™s 
Wright Line
15 causation test, the 
judge found that Storino™s union activity was a motivat-
ing factor in the Fund™s decision to terminate her.  He 
further found that the Fund did not carry its burden of 
persuasion in establishing that Storino™s discharge would 
have occurred absent her protected union conduct.  In its 
exceptions, the Fund presents two arguments: first, that 

several elements of the General Counsel™s prima facie 
caseŠunion activity, knowledge, and animusŠare miss-
ing here; and second, that 
the evidence shows that 
Storino would have been discharged in any event regard-
less of her union activity.  As explained below, we reject 
these arguments. 
The Fund claims that it ha
d no direct knowledge of 
Storino™s union sympathies because her union activity 
was not particularly noteworthy as compared to other 
employees™ union activity.  The record belies this claim.  
As previously described, Storino spearheaded the Un-

ion™s organizing campaign.  At least by January 8, her 
prounion stance became well 
known to the Fund.  On 
that date, Storino notified Coryell that ﬁwe,ﬂ the employ-
ees, had contacted the Union, 
signed union authorization 
cards, and had complaints about the Fund™s recent 

changes in wages and working conditions.  Her name 

was also prominently displayed on the January 8 griev-
ance list submitted to Coryell.  Later on, her union asso-
ciation was again highlighted during Costello™s conversa-
tion with Dooley on June 26 and Coryell™s conversation 
with Young on July 2.  Finally, on the day before 
Storino™s discharge, Coryell spoke to Costello about 

Young™s conversation, including the comments about 
Storino™s union connection.  Thus, there is ample evi-
dence to show that the Fund
 was aware of Storino™s un-
ion activity and sentiments before her discharge. 
The Fund additionally contends that the General Coun-
sel did not offer a scintilla of evidence showing animus 
on the part of the Fund toward union activities.  In sup-
port of this contention, the Fund points out that (1) there 
were no disparaging remarks about the Union attributed 
to either Coryell or Costello; (2) the judge, in section 
III,B,3, paragraph 2 of his decision, found ﬁno evidence 

of animus, and it can be inferred that the Fund managers, 
being closely related with the carpenters unions, would 
be generally sympathetic to labor;ﬂ and (3) the timing of 
Storino™s discharge alone does not suggest any anti-
union animus.  We find no merit in the Fund™s conten-
tion. 
                                                          
                                                           
15 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp
., 462 U.S. 393 (1983).  In 
Office of Workers™ Com-
pensation Programs v. Greenwich Collieries,
 512 U.S. 267, 276Œ278 
(1994), the Supreme Court clarified 
Transportation Management
 in noting that, while the ultimate burden of proof remains with the propo-
nent of the violation, the employer
 shoulders the burden of persuasion 
to sustain its affirmative defense.  See 
Manno Electric,
 321 NLRB 278 
fn. 12 (1996), enfd. per curiam mem. (5th Cir. 1997).  
It is well established that an improper employer moti-
vation may be inferred from circumstantial as well as 
direct evidence.  See, e.g., 
NLRB v. Buckhorn Hazard 
Coal Corp.,
 472 F.2d 53, 55 (6th Cir. 1973) (per curiam) 
(ﬁSince direct evidence of mo
tivation which is not also 
self-serving is seldom available, the motivation required 
to establish unlawful discrimination may be shown by 

less than direct evidence.ﬂ)
. Thus, even if the judge 
found no 
direct
 evidence of animus, he properly contin-
ued in section III,B,3, paragraph 2 of his decision with an 

examination of a variety of 
factors indicative of animus, 
such as the 8(a)(1) violations committed by Coryell; Kai-

ser™s unlawful May threats to employees, including 
Storino; and the timing of Storino™s discharge in relation 
to Young™s July 2 recognition demand.  All these factors 
reasonably suggest an antiunion animus.  Furthermore, as 
discussed by the judge, there are other indicators of ani-
mus: Costello™s discredited inconsistent explanations for 
Storino™s discharge and Costello™s disparate investigation 
of only the telephone habits of Storino, a vocal union 
supporter.  Therefore, we 
find sufficient evidence of 
animus.
16 Accordingly, we find that the General Counsel has es-
tablished a prima facie case that the Fund discharged 
Storino because of her union activity.  Storino was an 
active union supporter whose union sympathies were 
well known to the Fund.  The Fund illegally promised 
and granted benefits to employees to dissuade them from 
supporting the Union and it threatened employees with 
unspecified reprisals. 
The Fund argues that Costello™s stated reasons for dis-
charging Storino were jus
tified because ﬁher actions 
amounted to willful miscond
uct in disregard of the 
Fund™s rules and policies.ﬂ  However, the judge discred-

ited Costello™s denial of union discrimination.  He spe-
cifically found that Costello™s variable explanations for 
discharging Storino were inconsistent and did not accu-
rately reflect the Company™s telephone policy set forth in 
Costello™s June 4 memorandum to employees.  Among 
other things, the judge stated that ﬁat times Costello 
seemed to take the position that use of the 800 number 
was not criticalﬂ and ﬁ[a]t othe
r times Costello seemed to 
focus on the 800 number.ﬂ  The judge further observed 

that Costello testified that total prohibition of personal 
use of telephones, including the 800 number, has never 
been the Fund™s policy.  Yet, the June 4 memorandum 
prepared by Costello indicates that the use of the 800 
number was prohibited.  In any event, prior to May 8 the 
Fund had always treated the calls from Storino™s son as 
an emergency or an exception to the Company™s tele-
phone policy.  The Fund only began to prohibit her son™s 
800 number calls and discipline her after she became 
 16 To the extent that the judge™s 
decision could be read to indicate 
that there was ﬁno evid
ence of animus,ﬂ for the foregoing reasons, we 
reject such a finding. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 266 involved in the Union and the Union™s organizing cam-
paign was renewed in May.  Other employees also had 
questionable telephone habits that were known to 
Costello, and Costello did not investigate or take correc-
tive action.  Thus, we find that the Fund has failed to 
satisfy its Wright Line
 burden of showing that Tom-
masina Storino would have been discharged notwith-
standing her union activity.
17  Accordingly, we affirm the 
judge™s conclusion that Storino™s discharge violated Sec-

tion 8(a)(3) and (1) of the Act. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Carpenters Heal
th & Welfare Fund, Phila-
delphia, Pennsylvania, its 
officers, agents, successors, 
and assigns, shall  
1.  Cease and desist from 
(a)  Promising and/or granting benefits to its employ-
ees in order to discourage their union activity. 
(b)  Threatening its employees with unspecified repri-
sals in order to discourage them from engaging in pro-
tected concerted activity. 
(c)  Discharging or otherwise discriminating against its 
employees because they engage in union or other pro-

tected concerted activity. 
(d)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer 
Tommasina Storino full reinstatement to her former job 

or, if that job no longer exists, to a substantially equiva-
lent position, without prejudice to her seniority or any 
other rights or privileges previously enjoyed. 
(b)  Make Tommasina Storino whole for any loss of 
earnings and other benefits suffered as a result of the 

discrimination against her in the manner set forth in the 
remedy section of the decision. 
(c)  Within 14 days from the date of this Order, re-
move from its files any reference to the unlawful dis-

charge of Tommasina Storino and within 3 days thereaf-
                                                          
                                                           
17 See Hospital del Maestro,
 323 NLRB 93, 95 (1997) (union activist 
unlawfully fired for personal use of computer where she had been given 
permission to use the computer for personal matters; it had been a 
practice for other employees to do the same, yet she was the only em-
ployee discharged for engaging in such conduct); 
McDaniel Ford, Inc., 322 NLRB 956, 962Œ963 (1997) (no showing that the employer would 
have issued a disciplinary warning to the shop steward absent his union 
activities); Bryant & Stratton Business Institute,
 321 NLRB 1007, 
1026Œ1028 (1996), enfd 140 F.3d 169 (2d Cir. 1998) (the employer 
unlawfully disciplined faculty members for ending their class periods 
early where discipline had never prev
iously been invoked for that rea-
son); and 
Thill, Inc.,
 298 NLRB 669, 670 (1990), enfd. in relevant part 
980 F.2d 1137 (7th Cir. 1992) (warnings issued on the basis of conduct 
for which no other employee had ever been warned). 
ter notify her in writing that this has been done and that 
the discharge will not be used against her in any way. 
(d)  Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e)  Within 14 days after service by the Region, post at 
its Philadelphia, Pennsylvania office, copies of the at-
tached notice marked ﬁAppendix.ﬂ
18  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 4, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained by it for 60 consecutive days in con-
spicuous places including all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in
 this proceeding, the Re-
spondent shall duplicate and mail, at its own expense, a 

copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since late January 1997.  
(f)  Within 21 days after service by the Region, file 
with the  Regional Director  
a sworn  certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
  18 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading, ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 CARPENTERS HEALTH & WELFARE FUND 267 WE WILL NOT promise and/or grant benefits to our 
employees in order to discourage their union activity. 
WE WILL NOT threaten our employees with unspeci-
fied reprisals in order to discourage them from engaging 
in protected concerted activity. 
WE WILL NOT discharge or otherwise discriminate 
against our employees because
 they engage in union or 
other protected co
ncerted activity. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Tommasina Storino full reinstatement to her 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to her senior-
ity or any other rights or privileges previously enjoyed. 
WE WILL make Tommasina Storino whole for any 
loss of earnings and other benefits resulting from her 
discharge, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharge of Tommasina Storino, and WE WILL, 
within 3 days thereafter, no
tify her in writing that this 
has been done and that the discharge will not be used 
against her in any way. 
CARPENTERS HEALTH & WELFARE 

FUND 
 Margaret McGovern, Esq., 
for the General Counsel
. Stephen J. Holroyd, Esq., of Philadelphia, Pennsylvania, for the 
Respondent. James Funk, Esq.,
 of Philadelphia, Pennsylvania, for the Charg-
ing Party. 
DECISION STATEMENT OF THE CASE 
JAMES L. ROSE, Administrative Law Judge.  This matter 
was tried before me at Philad
elphia, Pennsylvania, on January 
20 and 21, 1998, upon the General Counsel™s complaint which 
alleged that the Respondent disc
harged Tommasina Storino in violation of Section 8(a)(3) of the National Labor Relations Act 
(the Act).  It is also alleged that the Respondent committed 
certain violations of Sect
ion 8(a)(1) of the Act. 
Though admitting the discharge of Storino on July 3, 1997,
1 the Respondent generally denied 
that it committed any viola-
tions of the Act and affirmatively contends the complaint 

should be dismissed as being ba
rred by Section 10(b) of the 
Act. 
On the record
2 as a whole, including my observation of the 
witnesses, briefs and arguments of counsel, I make the follow-
ing                                                            
 1 All dates are in 1997, unless otherwise indicated. 
2 On reconsideration, I reverse 
my rejection of the unemployment 
compensation decision offered by th
e Respondent, and I have consid-
ered it in evaluating the evidence here.  
Cardiovascular Consultants of 
Nevada, MI, 
323 NLRB 67 fn. 2 (1997). 
FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent (the Fund) is a trust fund engaged in provid-
ing health insurance and other 
benefits for employees of par-
ticipating employers.  In the conduct of this business, the Re-
spondent annually receives contri
butions from employers in the 
Commonwealth of Pennsylvania in excess of $50,000, which 
employers annually purchase and receive goods valued in ex-
cess of $50,000 directly from 
points outside the Common-wealth of Pennsylvania.  The Respondent admits, and I find 

that it is an employer engaged 
in interstate commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED 
United Food and Commercial Workers Union Local 1776 
a/w United Food and Commercial Workers International Un-
ion, AFLŒCIO, CLC (the Union) is admitted to be, and I find 
is, a labor organization within th
e meaning of Section 2(5) of the Act.  
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  The Facts 
The Respondent is a typical frin
ge benefit trust created pur-
suant to the provisions of Sec
tion 302 of the Act.  While the 
Respondent has an equal number of union and employer trus-
tees, the union trustees appear to have more presence in the 

Respondent™s daily operation.  T
hus the Respondent™s offices 
are in a building adjoining one in which the various constituent 

unions have offices, including the president of the Carpenters 
District Council and the Fund™s cochairman Edward Coryell, 
and labor trustee Michael Dool
ey, the business manager for a 
local union of the Council.  Th
e Respondent™s administrative 
staff is headed by David Costello, the coordinator of Benefit 

Funds.  In addition, the Respondent employees about 22 indi-
viduals who perform a variety of 
tasks associated with operat-
ing such a fund. 
Tommasina Storino worked for the Respondent about 15 
years, the last 7 of which were as a full-time employee.  In the 
fall of 1996 she contacted Edward Chew, the union director of 
organizing, and a personal friend, 
about the prospect of having 
the Union represent the Respondent™s employees.  Chew then 
had a meeting at Storino™s house 
in mid-October with employ-
ees (including a few office employ
ees of the various carpenters unions).  At a second meeting in November Chew passed out authorization cards and asked th
ose interested to mail a signed 
card to him.  He ultimately received 20 cards.  Nevertheless, 
the employees asked Chew not 
to pursue seeking representa-
tion, in order for them to see if they could work out their griev-

ances with the Respondent™s management. 
This led to a meeting requested by employees with Coryell 
and Costello in early January 
1997.  A number of items were 
discussed, including parking, sa
lary increases, and restoring 
retirement benefits for 10-year employees.  Storino testified 

that she opened the meeting by st
ating that they had contacted  
the Union, had signed pledge ca
rds and were dissatisfied with 
their salaries, among other things.  Coryell asked that they 
make a list of things they wa
nted and he would respond and 
they could decide whether ﬁwe wanted to continue with 1776 or 
stay in-house.ﬂ  They did wr
ite out a memorandum dated Janu-
ary 8 stating their ﬁList of requestﬂ and gave it to Coryell.    
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 268 There was then a second meeting in late January with Cory-
ell, and other management person
al including Costello, who at 
the time was the assistant coordinator of benefits.  Coryell 
stated that most of the demands had been answered.  For in-
stance, employees would be allowed to use the parking lot 
across the street and that their pension plan concerns were be-
ing looked into by Costello.  Coryell further said that they 
would be receiving substant
ial raises in May.   
According to Storino, when the meeting ended ﬁwe were go-
ing to stay in-house and we were pretty satisfied.  Or we were 
just going to wait until May and see what happened with the 
raises.ﬂ  A few days later, Costello met with employees at 
which he was introduced by the th
en coordinator of benefits as 
the new coordinator.  Storino testified that Costello ﬁasked us to 

give him a chance and not to do anything.  That he would take 
care of it, take care of things for us and to trust him, and just 
work with him.ﬂ Storino then contracted Chew and told him 
they were waiting until May, that Coryell had answered most of 
their issues and they wanted 
to see what would happen with 
their raises.   
By letter dated March 6 Costello
 advised Storino that Coryell 
had authorized a plan change such that she would be eligible 
for theretofore unavailable hea
lth benefits upon retirement. And 
in early May, the raises were gi
ven, but fell far short of what 
the employees expected.  Thus, Chew was again contacted and 
the employees met with him in late May. 
On May 8 Costello observed Storino making what appeared 
to be a personal telephone call.  
When confronted, she admitted 
to making and taking personal calls. 
 Costello told her that the 
Respondent™s policy was to keep such calls to a minimum.  He 
further told her that use of the Respondent™s 800 number for 
personal incoming calls was prohi
bited and she should so ad-
vise anyone to whom she had given the number. 
Costello testified that based 
on the telephone bill of May 25, 
he concluded that Storino had igno
red his instructions.  The bill also shows that other employees living outside the local area 
code made numerous calls to th
eir homes; however, this does 
not appear to have been given much, if any, consideration by 
Costello.  In any event, he issued a memo on June 4 to the ef-
fect that personal calls should be kept to a minimum and that 
the use of the 800 number for personal calls was prohibited.   
On June 26 he had another di
scussion with her about this 
matter.  Storino told Costello that she did not intend to cease 
taking regular calls from her son who lives in New York City 
and is critically ill with a blood 
disease, of the same type her 
daughter died from a few years ago.  She offered to pay for the 
calls, but Costello said that mo
ney was not particularly impor-
tant, it was the time.  She also said she would try to get a tele-
phone for her son so he would not have to use the 800 number 
and she testified that she purchased a calling card for him, but it 
is unclear when this occurred. 
 The meeting ended with Storino 
stating she would have to be fired before she would cease tak-
ing calls from her son and as she left Costello™s office, she 
slammed the door. 
Costello sought out Dooley, hi
s life-long friend and a close 
friend of Storino, to tell him 
that he was contemplating dis-
charging Storino because of the telephone dispute.  This Doo-

ley questioned, telling Costello he felt the proposed action re-
lated to Storino™s union activity.  That evening Dooley called 
Costello and then put Storino on the phone.  Costello asked if 
she had quit and she said no.  She then apologized for slam-
ming the door and told him she was being picked on. 
The next day Storino came to wo
rk.  About 11 a.m. Costello 
again met with her and asked if she would stop the calls.  She 
told him she could not stop taking calls from her son, but she 
again offered to pay for the calls.  He said that was not accept-
able and suggested other wa
ys to contact her son.  
On July 2 Costello received the June 25 telephone bill, 
which, he testified, confirmed hi
s suspicion that Storino had not 
stopped taking 800 number personal 
calls.  While this exhibit 
shows, and Storino admits, that 
she continued to take 800 calls 
from her son (23 calls totaling 89.2 minutes at a cost of 
$23.55), there is no persuasive showing that she took other 
personal calls on the 800 number. 
 Costello discussed the situa-
tion with Coryell and then counsel and on July 3, terminated 

Storino. B.  Analysis and Concluding Findings 
1.  Promise and grant of benefits 
After meeting with employees in early January, and receiv-
ing their list of requests, Coryell again met with them in late 
January and stated that their parking privileges had been re-
stored, that pension benefits 
would be restored (which was subsequently done) and that th
ey would be given substantial 
raises in May.  It is allege
d that the Respondent thereby com-
mitted violations of Section 8(a)(1). 
Notwithstanding that the employees initially asked to meet 
with Coryell, to announce that
 employee concerns would be 
rectified, and to do so by granting  benefits is clearly violative 

of Section 8(a)(1) of the Act, where done during the course of 
an organizational campaign.  Though these benefits were given 
in the absence of other unfair labor practices, nevertheless ﬁrea-

sonable employees would have 
viewed the new benefits as 
having been conferred by the Respondent in order to undermine 

support for the Union.ﬂ  
Reno Hilton, 
319 NLRB 1154, 1156 
(1995). 2.  Threats by John Kaiser 
John Kaiser is the manager of the collections department, 
which is one of the four organizational groups of the Fund.  It is 
alleged, and denied, that he is 
a supervisor.  However, he has 
employees working in his depart
ment and he is admittedly a 
manager.   On the first of May, Kaiser called Storino into his office to 
tell her what her raise was to be and she told him it was ﬁnot a 
substantial raise.ﬂ  It was the same raise employees had re-
ceived previously and she told 
him she was dissatisfied.  He 
told her to see Costello and he further said, ﬁ[If] you™re think-
ing about doing anything, don™t because for every action there 
will be a reaction.ﬂ   
Similarly, Shirley Sweat compla
ined to Kaiser about the in-adequacy of her raise and he said, ﬁWell, for every action 
there™s a reaction.ﬂ  Robin Thomas testified that Kaiser told 
here she did an outstanding job and that her raise would be 
4percent, which made her ﬁvery, ve
ry angry.ﬂ  He said that she 
would need to speak to Costello, ﬁBut just remember, for every 

action there™s a reaction.ﬂ   
Though noting that the Respondent faces a heavy burden 
concerning this allegation since Ka
iser did not testify, counsel 
argues that the testimony of St
orino, Sweat, and Thomas is 
inherently incredible.  I conclude otherwise.  While the action-
reaction comment might be some
what ambiguous, in context he 
clearly threatened employees.  He made this statement after 
each had expressed strong dissatisfaction with their raises, 
 CARPENTERS HEALTH & WELFARE FUND 269 which had been promised to be 
substantial.  Accordingly, I 
conclude that the Respondent vi
olated Section 8(a)(1) as al-leged; and, it is reasonable to infer that the reaction of Storino 
and the other employees to the raises was communicated to 
Costello by Kaiser.  Absent any evidence to the contrary, I so 
find. 3.  The discharge of
 Tommasina Storino The issue involving the discharge of Storino is whether it 
was motivated, at least in part, by the employees™ union activity 

and Storino™s participation therei
n.  While there is some per-
suasive evidence that the discha
rge resulted from a test of wills, 
on balance I conclude that the union activity was a motivating 
factor; and, I conclude that the Respondent did not carry its 
burden of proving that notwithstanding the union activity, 
Storino would have been discharged when she was. 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982). 
There is no evidence of animus, and it can be inferred that 
the fund managers, being closely a
ssociated with the carpenters 
unions,  would be generally symp
athetic to labor.  However, 
that employees were organizing was known to Costello in 
January.  The Fund in fact granted 
benefits to keep the situation 
ﬁin house.ﬂ  Costello as the new chief operating officer asked 
employees to ﬁgive him a chance.ﬂ  Kaiser threatened employ-
ees when they complained about the small size of their raises.  
And finally, at least by the time 
Costello discharged Storino he 
knew that the employees had 
renewed their organizational 
campaign, having been so notified by Coryell who received a 
call from the Union™s president on July 2.   
Costello testified that he decided in his mind on June 27 to 
discharge Storino for continuing to take 800 number calls but 
waited until receiving the June bill to verify his suspicion.  He 
further testified that her union activity played no part in the his 
decision.  On balance, I do 
not credit this denial.   
The June bill shows calls from the New York home of 
Storino™s son, but there is no suggestion from Costello that 
other personal calls came in for Storino that month. (Counsel argues that the bill shows 130.5 minutes of, presumably, 800 

number calls but how this figure was derived is not given.)  
Costello does not dispute that
 Storino was cooperative and 
when he asked her in May for the numbers of her family to 
check against the telephone bill sh
e gave them.  The thrust of 
Costello™s testimony 
was that Storino refu
sed to recognize his 
authority to make rules and to abide by his instructions and 
cease taking calls from her son.  He knew that her son was 
critically ill and that she had been talking to him at the office 
most days for a long time.  He 
acknowledged that she offered to 
pay for these calls but he decl
ined on grounds that the time 
away from work was the critical matter, even while noting that 
she took some of these calls on 
her lunch break.  And he ac-
knowledged that she asked for a couple weeks in order to have a line installed for her son so he
 could call her without using the 
800 number. In his testimony, at times Costello seemed to take the posi-
tion that use of the 800 number was not criticalŠsimply that 
Storino was taking too much time away from work on personal 
calls.  At other times Costello seemed to focus on the 800 num-
ber.  In short, his explanatio
n of why he had to discharge 
Storino was inconsistent, particularly in light of the Respon-
dent™s stated policy.  The polic
y, as set forth in the June 4 
memo (and earlier memos) does not
 prohibit personal calls.  It 
states only that such calls should be kept to a minimum and to 
emergencies, if possible.  As Costello testified, total prohibition 
of personal use of telephones, 
including the 800 number, has 
never been the Fund™s policy. 
Storino™s well known situation with her critically ill son has 
for years been viewed either as
 an emergency or an exception 
to this policy.  Costello testified that he knew of her son™s ill-
ness and the fact that he called 
her regularly.  Costello did not 
explain why he felt it necessary 
to stop allowing Storino to talk 
to her son most days during working hours.   
Between the onset of Costello™s stated concern on May 8 and 
his second confrontation with 
Storino on June 26 was about 7 weeks; and he waited another week to discharge her after testi-

fying he made the decision, on 
grounds he wanted to check the 
June bill.  Yet he would not give Storino the 2 weeks she asked 
for in order to set up a system with her son not involving the 
800 number.  This is in
consistent with Costello™s stated concern 
to work out the situation with Storino. 
I therefore conclude that Costel
lo must have been motivated 
by considerations other than 
Storino simply taking 800 number 
calls from her son.  Given that
 the organizational campaign, 
which had been quiescent, was rekindled in May when the em-

ployees concluded that their raises were inadequate, I conclude 
that the motivation included th
e employees™ union activity.  
Since Storino was one of the leaders, and was known to be such at least by the time of her disc
harge, I conclude that her dis-
charge was violative of Section 8(a)(3) of the Act.  I further 
conclude that Costello™s testimony is not persuasive that he 
would have discharged Storino in the absence of the union 
activity.    
IV.  REMEDY 
Having concluded that the Respondent committed certain un-
fair labor practices, I shall recommend that it cease and desist 
therefrom and take certain affirmative action designed to effec-
tuate the policies of the Act, 
including reinstating Tommasina 
Storino her former job, or if that job no longer exists, to a sub-
stantially identical position of em
ployment and make her whole 
for any loss of wages or other benefits she may have suffered in 

accordance with the formula set forth in 
F. W. Woolworth Co., 
90 NLRB 289 (1950), and New Horizons for the Retarded, 
283 NLRB 1173 (1987). 
[Recommended Order omitted from publication.] 
 